TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00548-CV



                                      In re Gary David Bray


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                On this record, we deny Relator’s “Petition for Writ of Injunction” and accompanying

request for emergency relief.1



                                                 __________________________________________

                                                 Bob Pemberton, Justice

Before Justices Pemberton, Field, and Bourland

Filed: August 28, 2015




       1
           See Tex. R. App. P. 52.8(a), 52.10.